Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 3/15/2021. 
Claims 1-5, 7-12  and 14-15 are allowed. 
Claims 6 and 13 are cancelled. 

Allowable Subject Matter
Claims 1-5, 7-12  and 14-15 are allowed. 
				
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 3/15/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Attorney Dervis Erdal on 6/10/2022. 

AMENDMENTS TO THE CLAIMS

The listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:

(Currently Amended) A circuit for monitoring a circuit payload, comprising:
a plurality of sensors distributed in said circuit, next to said circuit payload, said sensors being configured to provide measures related to the environment of said circuit;
one or more memory units associated with said one or more sensors, said memory units being configured to store sensors’ measures made by said one or more associated sensors, every p clock cycles;
wherein said circuit is configured to read sensors’ measures stored in at least some of said memory units,
said circuit further comprising a Finite State Machine configured to cause the circuit to receive sensor measures during q cycles of p clock cycles,
wherein the circuit further comprises a detection circuit configured to detect attacks from said sensors’ measures.

(Original) The circuit of claim 1, wherein a sensor is a digital sensor or an analogical sensor coupled with a digital converter.

(Previously Presented) The circuit of claim 1, wherein a memory unit is of FIFO type.

(Original) The circuit of claim 3, wherein the depth of a memory unit is a function of a predefined computation operation performed in a monitored circuit’s payload.

(Currently Amended) The circuit of claim 1, wherein the circuit further comprises a Finite State Machine p clock cycle.  

(Cancelled). 

(Previously Presented) The circuit of claim 1, wherein p and/or q are configurable.

(Previously Presented) The circuit of claim 1, wherein the circuit further comprises a data obfuscation module configured to obfuscate data stemming from one or more memory units.
(Previously Presented) The circuit of claim 1, wherein the circuit further comprises a data reduction module configured to filter and/or reduce the amount of data stemming from one or more sensors.

(Previously Presented) The circuit of claim 1, wherein said one more sensors and/or said one or more memory units are reprogrammable.

(Previously Presented) The circuit of claim 1, wherein the circuit further comprises a signature circuit configured to determine one or more signatures from said sensor measures.

(Previously Presented) The circuit of claim 11, wherein the circuit has properties including physical unclonability and unique signature, while not requiring revealing said unique signature challenge and/or conditionally responding to an external challenge given predefined admissibility criteria and/or a predefined shared secret.

(Cancelled). 

(Previously Presented) The circuit of claim 12, wherein the signature circuit and the detection circuit are operable in parallel.

(Currently Amended) A method for determining a signature or monitoring a circuit payload, said circuit comprising:
a plurality of sensors distributed in said circuit, next to the predefined circuit payload, said sensors being configured to provide measures related to the environment of said circuit;
one or more memory units associated with said one or more sensors for storing sensor measures made by said one or more sensors, every p clock cycles;
wherein said circuit is configured to read sensors’ measures stored in at least some of said memory units;
said circuit further comprising a Finite State Machine configured to cause the circuit to receive sensor measures during q cycles of p clock cycles;
wherein the method comprises the steps of:
reading sensors’ measures stored in at least some of said memory units; and
determining a signature from said sensors measures; and/or 
determining one or more attacks on the payload from said sensors measures.


Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vedula et al US Patent 10,083,303 teaches detecting a Trojan(s) in circuits based on property(s) and designs of circuit(s) using a bounded model checking tool.   
Mayer et al US Patent 10,445,168 teaches sequence of instruction cycles with counter value, reading data from memory location and secure signature function of counter value program. 
Fowers et al US Patent 10,795,678 teaches Neural Network processors of vector register file (VRF) with multi-port memory with N by N matrix of data elements with p clock cycles with N data elements. 
Humphries et al US Patent 11,307,230 teaches providing an amplitude value and a phase delay value which relate to a sinusoidal signal to be measured with computation unit. 
Prager et al US Publication 2019/0100314 teaches payload coupling apparatus with housing with first end of a tether with analyzing of payload. 

           		REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 5/12/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1 and 11 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in analyzing sensor data with every q clock of p clock cycles to detect attack from sensors within finite state machine and along with additional steps as described in amended claims 5/12/2022.
Claims ‘ .. a plurality of sensors distributed in said circuit, next to said circuit payload, said sensors being configured to provide measures related to the environment of said circuit;
one or more memory units associated with said one or more sensors, said memory units being configured to store sensors’ measures made by said one or more associated sensors, every p clock cycles;
wherein said circuit is configured to read sensors’ measures stored in at least some of said memory units,
said circuit further comprising a Finite State Machine configured to cause the circuit to receive sensor measures during q cycles of p clock cycles,
wherein the circuit further comprises a detection circuit configured to detect attacks from said sensors’ measures.’ with additional detailed steps in claim(s) as described in independent claim(s) on 6/10/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).

Dependent claims depend on allowed independent claims, therefore they are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431